


CONFIDENTIAL        


THIRD AMENDED AND RESTATED DEVELOPMENT AND MANUFACTURING AGREEMENT
Between
PLANTRONICS B.V.
and
GOERTEK, INC.


*** Certain information in this Appendix has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


This THIRD AMENDED AND RESTATED Development Manufacturing Agreement (this
"Agreement") is made and entered into as of October 15, 2011 (the “Effective
Date”) between: PLANTRONICS B.V., a Netherlands corporation, with principal
offices at Southpoint, Building C, Scorpius 140, 2132 LR Hoofddorp, the
Netherlands ("Plantronics") and, for certain limited purposes as set forth
herein Plantronics Communications Technology (Suzhou) Co. Ltd. (“Plantronics
PCH”), and GoerTek, Inc. , a Chinese business entity , acting on behalf of
itself and its Affiliates, with its principal place of business located at No.
268 Dong Fank Road; Hi Tech Industry Development District; Wei Fang, Shandong
266031. (“GoerTek ”).


RECITALS


A.    Plantronics has developed one or more custom and unique wireless
communication products and intends to design in the future other custom and
unique wireless communication products.


B.     Plantronics from time to time wishes to have GoerTek to develop one or
more custom and unique wireless communication and all applicable products solely
for Plantronics.


C. GoerTek, in addition to its development and manufacturing obligations, is
also willing to undertake the packaging obligations for the Products.


D.     Plantronics and its affiliated companies intend to purchase and GoerTek
is willing to sell production quantities of the Products manufactured by
GoerTek.


E. On July 15, 2006, the parties signed the Development Manufacturing Agreement
(the “Original Agreement”), on November 21, 2008, the parties amended the
Original Agreement by signing an Amended and Restated Development and
Manufacturing Agreement (the “First Amended and Restated Agreement”), and on
March 20, 2009, the parties amended the First Amended and Restated Agreement by
signing a Second Amended and Restated Development Manufacturing Agreement
(“Second Amended and Restated Agreement”);


F. The Second Amended and Restated Agreement, as amended and restated by this
Third Amended and Restated Agreement, shall be deemed effective from September
____, 2011 and shall remain in effect until the expiration of the Initial Term
(as defined in Article 16).






--------------------------------------------------------------------------------




AGREEMENT


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


1.
PURPOSES OF THE AGREEMENT



1.1
General Framework. The purposes of this Agreement are:



(a)
To ensure the timely development and certification of new Products by GoerTek
for Plantronics.



(b)
To ensure the timely development of the manufacturing processes necessary for
the manufacture of the Products.



(c)
To define the agreement, development model, quality standards and specifications
on the Products manufactured by GoerTek for Plantronics.



(d)
To provide for the sale by GoerTek to Plantronics of Products manufactured by
GoerTek for Plantronics.



(e)
To define the rights and obligations of the parties in the intellectual property
developed or transferred pursuant to this Agreement.



(f)
In the event of a dispute between the parties as to their respective rights and
obligations, to define the methods and procedures which will guide them as they
work to resolve any and all such disputes.



1.2
Development and Manufacturing Models



ODM (Original Development Manufacturing) model. GoerTek initiates the
development of Products for Plantronics and offers Plantronics the right to
select the Products for purchase. Plantronics may provide to GoerTek
requirements on industrial design, product features, performance, price and /or
other requirements to finalize or develop Products for Plantronics.


Bulk Pack or Retail Pack. GoerTek shall develop packaging materials for the
Products and package the Products according to the requirements of Plantronics.


2.
DEFINITIONS



2.1
“Affiliate” means any entity or association directly, or indirectly through one
or more intermediaries, which controls or is controlled by, or is under common
control with, with the person specified.



2.2
“Applicable Products” means outsourced Bluetooth headsets and excludes products
which i) Plantronics may reasonably determine to be off the shelf, ii) are
standard Bluetooth products which have been customized for Plantronics, or iii)
in Plantronics' reasonable judgment have technology unavailable or readily
available to GoerTek.



2.3
“Behind the Ear Headset” means a headset which houses a majority of its
electronic components including, but not limited to, the battery, processor,
sensor, and circuitry behind the ear.



2.4
“Development Completion Date” means the date upon which Plantronics accepts the
Final Samples delivered by GoerTek as set forth in the applicable Development
and/or Manufacturing Program.



2.5
“Development and Manufacturing Program” means the program for development and
manufacturing of a Product. Development Program will incorporate all relevant
information pertaining to the relevant Product, which may include, without
limitation: Development Schedule, Product Specifications and Tooling
Specifications, Purchase Terms, Long Lead Time Components, Plantronics Qualified
Suppliers and Quality Requirements.





--------------------------------------------------------------------------------






2.6
“Development Schedule” means the schedule for the development of a Product under
the applicable Development and/or Manufacturing Program.



2.7
“Final Samples” means the finalized Product as set forth in the applicable
Development and/or Manufacturing Program, to be delivered to and used by
Plantronics, for qualification testing in accordance with the final Milestone of
a Development Schedule.



2.8.
“Low End Bluetooth Headset” means a headset which i) is not a Behind the Ear
Headset such as, for example and without limitation, the Plantronics Voyager
Pro, Athena Mobile, or Moorea headset series, ii) does not include or
incorporate a sensor such as, but not limited to, a don/doff, motion, position,
proximity, status, temperature, optical, accelerometer, or communication sensor,
iii) is designed with Read Only Memory (ROM) and does not include flash or
programmable technology, and iv) the manufacturer's suggested retail price
(MSRP) is fifty nine (59) U.S. dollars or below for a mono Bluetooth headset and
seventy nine (79) U.S. dollars or below for a stereo Bluetooth headset.



2.9
“Milestone” means each phase of the Development Schedule of a Development and/or
Manufacturing Program.



2.10
“Plantronics Test Equipment” means electrical test equipment or fixtures that
Plantronics may provide to GoerTek for electrical testing or trouble shooting of
Products.



2.11
“Products” mean any products or parts developed and/or manufactured by GoerTek
in accordance with this Agreement and the Schedules hereto which conform to the
Specifications in the applicable Development and/or Manufacturing Program. The
defined term “Products” shall include (i) the Transferred Products (as defined
below); (ii) any new Bluetooth headset product development (collectively,
“NPD”); and (iii) all related Bluetooth headset accessories and spares
(collectively, the “Accessories”). The Transferred Products are defined as the
following products: Warhol (E230), Ruby (Discovery 925), Aruba (Voyager 520),
Lego (E 390, E380), Bora Bora (Voyager Pro), and Diamond (Discovery 975).



2.12
“Purchase Order” means an order for the purchase of Products.



2.13
“ROHS” means Restriction of Hazardous Substance directives.



2.14
“Samples” means, with respect to a Product, the partially tested devices which
are delivered to Plantronics, upon its request, prior to delivery of fully
tested Final Samples.



2.15
“Specifications” means the form, fit and function descriptions and
specifications for a Product described in the specifications document of the
applicable Development and/or Manufacturing Program.



2.16
“Test Specifications” means the functional and parametric tests to be performed
on a Product for the purpose of accepting or rejecting it as set forth in the
applicable Development and/or Manufacturing Program.



2.17
“Tooling” means the molds used for the manufacture of the component plastic
parts of a Product that is customized for Plantronics or is transferred
Production Equipment.



2.18
“Web Supplier Program” means a web based tool used by Plantronics to enable its
suppliers to manage Plantronics' inventory requirements. The Web Supplier
Program provides GoerTek with information on Plantronics' inventory to enable
GoerTek to manage accordingly.



2.19    “WEEE” means Waste Electrical and Electronics Equipment directives.


3.
MANAGEMENT GROUP



3.1Supervision by Management Group. The parties shall supervise their
performance under this Agreement through periodic management meetings. The
meetings will be conducted by a selected group of key management personnel from
both parties (the “Management Group”), the representatives of which shall be
identified and their contact information shall be specified in Appendix B to
this Agreement.




--------------------------------------------------------------------------------






3.2Dispute Resolution by Management Group. Both parties acknowledge and agree
that they must cooperate in order to ensure that the purposes of this Agreement
are achieved. GoerTek and Plantronics shall cooperate fully with one another in
connection with all matters related to their performance of this Agreement. In
the event of dispute between the parties, the Management Group shall diligently
pursue resolution of such dispute on terms that are reasonably intended to
achieve for both parties the purposes of Agreement. If the parties are unable,
despite reasonable efforts to resolve any dispute, the differences between the
parties shall be resolved under the procedures set out in Section 24.


4.
COMPENSATION FOR DEVELOPMENT OF PRODUCT. Plantronics shall pay to GoerTek the
fixed sum, Non-Recurring Engineering (NRE) and Tooling Charge, in accordance
with fees identified in the applicable Development and/or Manufacturing Program.
GoerTek will not receive any other compensation for its development efforts
under this Agreement unless specifically agreed otherwise in writing by
Plantronics.



5.    DESIGN AND MANUFACTURING CHANGES


5.1    Design Changes Requested by Plantronics or GoerTek. Either party may, at
any time during the term of this Agreement, request necessary changes to the
Specifications. Either party may submit a request in writing to the other party
for a change to the Specifications. GoerTek must provide to Plantronics detail
of change requested, a detail cost impact analysis and an estimate of any
schedule change resulting from a request to change the Specifications.


5.2    Design Changes Affecting Development Schedule. Plantronics must approve
any changes in the Development Schedule or Plantronics' purchase price for the
Product. GoerTek must provide to Plantronics a detailed cost impact analysis and
an estimate of any schedule change resulting from a request to change the
Specifications.


5.3    Changes in Manufacturing Process or Location. GoerTek must not make any
change to its manufacturing process or location (currently located at Weifang,
China) without prior written approval from Plantronics. GoerTek shall notify
Plantronics a minimum of 6 months in advance of any manufacturing process or
location change to provide sufficient lead time for Plantronics to do
qualification, including samples qualification on Products.


6.
PURCHASE OF PRODUCTION EQUIPMENT



6.1 Purchase of Production Equipment. Plantronics purchased and continues to
purchase tooling that is in place at GoerTek that Plantronics owns. Should
Plantronics wish to do so, it shall have the right to re-take possession of any
or all such tooling.


6.2 Repurchase Option. Upon the termination of this Agreement, Plantronics shall
have the option to repurchase any tooling equipment that it sold to GoerTek at
the same price that GoerTek paid for such equipment. With respect to supplier
tooling (i.e., where Plantronics has retained title to the tooling), Plantronics
may require that GoerTek either return such tooling or destroy it.


7.    PRODUCT MARKING


7.1    Marking. GoerTek will mark each Product with a unique sequential serial
number, the date of manufacturing, and the technical revision on bottom of the
product housing, as well as any other markings as required in the Specifications
of each Development and Manufacturing Program.


7.2    Country of Origin. GoerTek will mark each Product with country of origin
as required by the customs authorities of the country where the Products will be
delivered to Plantronics. GoerTek will provide to Plantronics these certificates
of origin of the Product as are reasonably requested by Plantronics.


7.3    No Other Marks. Except for marking Products as provided in this Section
7, GoerTek will not use any trademark, trade name, trade dress or any name,
picture, or logo which is commonly identified with Plantronics or any of its
parent, subsidiary or affiliate companies without the express written permission
of Plantronics. GoerTek will completely remove the marking or name on a Product
which has not been authorized by Plantronics.




--------------------------------------------------------------------------------






8.
USER GUIDE AND RELATED RETAIL PACK MATERIALS. From time to time, Plantronics at
its sole discretion may require GoerTek to develop and purchase retail pack
materials and package the Products. GoerTek will complete such services
according to the specifications and information provided by Plantronics. All
such packaging materials must be pre-approved by Plantronics prior to
production. In addition, if requested by Plantronics, GoerTek will provide all
relevant information relating to the Product to enable Plantronics to create it
own packaging and marketing materials for the Product.

 
9.    QUALITY


9.1    Conformance to Specifications. GoerTek will manufacture Products to be
100% in conformance with the Specifications and Plantronics' quality acceptance
requirements as identified in the each Development and/or Manufacturing Program
or other documentation as provided by Plantronics. GoerTek will only use
components and materials that are qualified and approved by Plantronics on
manufacturing of Products. GoerTek will ensure that the Products meet quality
acceptance requirements and functional tests as required in the applicable
Development Manufacturing Program. GoerTek must maintain an inspection procedure
and quality assurance program for the Products to ensure compliance with the
requirements under this Section 9.1. GoerTek s failure to comply with quality
requirements will be a material breach of this Agreement. The quality
requirements are set forth at Exhibit G hereof and as Exhibit G may hereafter be
updated.


9.2    Plantronics Testing Equipment. Plantronics may provide to GoerTek, free
of charge and at its sole discretion, electrical test equipment or fixtures
solely to assist in testing and trouble shooting the Products. If requested by
Plantronics or if GoerTek ceases to manufacture the Products, GoerTek will
deliver all Plantronics Test Equipment to Plantronics as listed in the
Development and/or Manufacturing Program.. GoerTek will surrender the
Plantronics Test Equipment in its original condition, reasonable wear and tear
resulting from use or passage of time excepted.


9.3    Source Inspection. GoerTek will permit Plantronics to enter its premises,
at reasonable times, for the purpose of inspecting and testing units of the
Product and to check the materials and method of manufacture, assembly,
labeling, testing and packaging in order to ensure that the same conform to the
Specifications and the requirements of this Agreement. GoerTek , without
additional charge, will provide reasonable assistance to Plantronics to
facilitate these inspections. If GoerTek experiences problems with its suppliers
which result in delays or inability to deliver Products to Plantronics or result
in epidemic failures as described in Section 15.5, then GoerTek will notify and
work with Plantronics to remedy these problems. GoerTek is solely responsible
for any defect or other failure in the Product to meet the Specifications and
requirements of this Agreement. Plantronics may inspect Products delivered to it
at any time. Plantronics will use its best efforts to cooperate with GoerTek in
mitigating any quality issues that result from any defects caused by Plantronics
vendors.


9.4    Incoming Inspection. Plantronics may inspect and test all Products prior
to acceptance or rejection, and may refuse to accept Products which do not
conform to the Specifications. Plantronics may reject Product during the first
30 days after receipt. GoerTek will replace all non-conforming Products within
30 days from the date received from Plantronics and will pay return shipping
costs. Plantronics' payment for delivered Products does not constitute
acceptance of those Products by Plantronics.


9.5    Process Review. Plantronics has the right to review GoerTek 's
manufacturing and quality assurance processes and to requalify the Product
periodically upon notice to GoerTek . GoerTek will implement all necessary
changes required by Plantronics based upon its review of GoerTek's procedures.


9.6    Process Control Data. Upon request GoerTek shall provide to Plantronics
statistical process control data on critical processes and yield and failure
analysis reports detailing the cause of the failure. GoerTek shall provide these
reports to Plantronics in a format and frequency mutually agreed upon by GoerTek
and Plantronics.


9.7    Regulatory Approval. GoerTek must obtain and maintain regulatory
approvals and listings for the Product, if requested by Plantronics to do so in
writing, including all required recurring compliance testing.


9.8 Compliance with Regulations. GoerTek must comply with all laws, rules and
regulations applicable to its performance of this Agreement, including those
relating to hazardous materials, toxic substances. The Products must comply with
RoHS and WEEE directives from regulatory organizations.




--------------------------------------------------------------------------------






10.    PRODUCT PRICING


10.1    Price for Products. GoerTek will sell the Products to Plantronics at the
per-unit price for each Product based on the pricing identified in the
Development and/or Manufacturing Program for that Product. The pricing may be
changed only upon a written statement signed by authorized representatives of
both parties. Plantronics will pay for the Products in United States Dollars.


10.2    No Additional Charges. Plantronics' purchase price for the Products will
not include any additional amounts, without Plantronics' prior written consent.


10.3    Sales Taxes. Plantronics will pay applicable sales or use taxes, as well
as any applicable import duties at the destination country.


10.4    Price Increase. Any reasonable increases in prices require prompt notice
to Plantronics with reason and details, and are subject to Plantronics' prior
written approval. Plantronics shall response within 5 days after receipt of
GoerTek's notice.


10.5    Pricing for Products; MFN. During the Term of this Agreement, GoerTek
shall provide terms and conditions (pricing and otherwise) with respect to the
manufacturing of the Products that, when taken as a whole, are no less favorable
to Plantronics than those offered by GoerTek to any other customer on a
worldwide basis irrespective of volume commitments. If GoerTek grants to any
third party pricing and/or other material terms (taken as a whole) with respect
to the manufacturing of the Products that are more favorable than the pricing
and/or other material terms (taken as a whole) offered to Plantronics pursuant
to this Agreement, then GoerTek shall promptly make such more favorable pricing
and terms available to Plantronics, which shall be made effective as of the date
first offered to the other party. Upon request, GoerTek shall provide
Plantronics with a certificate to the effect that it is in compliance with this
Section.


10.6     Reduction of Manufacturing Cost. GoerTek shall reduce the manufacturing
costs of all products [**]. For the remainder of the Term of this Agreement,
GoerTek shall use its best efforts to [**]. Goertek and Plantronics shall have
the right to review [**]. GoerTek shall continue supporting Plantronics through
[**].


10.7     Plantronics Audit Right. Within thirty (30) days after the expiration
of each calendar quarter, GoerTek shall provide Plantronics with a current bill
of materials from its suppliers for each Product, together with all other
reasonably necessary information, to demonstrate compliance with Section 10.6.
Plantronics shall have the right to audit such bill of materials and other
information upon its request.


10.8    Plantronics Reduction of Manufacturing Cost Right. [**]


10.9     Pricing for Spares and Accessories. Goertek will provide pricing for
Spares and Accessories which is equal to BOM cost plus three percent (3%) for
handling.


11.
PURCHASE ORDERS, RELEASES, TRADE TERMS, SHIPPING, DELIVERY, INVOICES AND PAYMENT
FOR CVMI PURCHASES



For CVMI purchases, GoerTek has agreed to the terms and conditions stated in the
Amended and Restated Vendor Managed Inventory Addendum dated November 1, 2010 a
copy of which is set forth in Exhibit 14 and as Exhibit 14 may hereafter be
updated.


12.    PURCHASE ORDERS AND RELEASES


12.1    Order Lead Time. Order lead time is the number of days between the date
Plantronics sends a purchase order to GoerTek and the date GoerTek delivers the
Product to Plantronics' delivery location. The order lead time for each Product
is identified in the applicable Appendix or Exhibit.








[**]    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------




12.2    Purchase Orders.


(a)
Web Supplier Purchases. Both parties shall mutually agree on each Product to be
managed by Plantronics' Web Supplier Program. A Joint Service Agreement shall be
mutually executed by the parties prior to implementing the Web Supplier Program.
Plantronics will issue a blanket Purchase Order for Products purchased in
accordance with the Web Supplier Program.



(b)
Purchase Order Purchases. All other purchases of Products will be initiated by
Plantronics' issuance of written Purchase Orders with signature of authorized
representative sent by mail, facsimile or electronic transmission. The Purchase
Orders will identify the part number and quantity of Product to be purchased,
the delivery schedule, method of delivery, the destination and a confirmation of
the price.



(c)
Fulfilling Purchase Orders. GoerTek will manufacture and ship Products only in
accordance with purchase order releases placed by Plantronics.



12.3    Acknowledgments. GoerTek is bound by all terms of each purchase order
release placed by Plantronics under this Agreement unless GoerTek notifies
Plantronics in writing of its objection to any terms or conditions contained in
a purchase order. GoerTek must provide its written objections to a purchase
order within 3 days from the date of the purchase order. This Agreement sets
forth the terms and conditions applicable to all issued Purchase Orders. The
term and conditions of this Agreement replace in their entirety any and all of
the pre-printed Purchase Order terms and conditions appearing on the Purchase
Order forms and on any order acknowledgment issued by GoerTek. Upon acceptance
by GoerTek , each Purchase Order constitutes a firm and binding contract
consisting of the terms of: (1) this Agreement; (2) Appendixes and Exhibits to
this Agreement; (3) any terms conspicuously typewritten on the face of the
Purchase Order that are not inconsistent with the terms of this Agreement; and
(4) any terms conspicuously written on the face of any written acceptance of
such Purchase Order which are not inconsistent with the terms of this Agreement,
the terms of the Exhibits and the terms of the Purchase Order.


12.4    Rescheduling. Subject to different Purchase Terms under a Development
and Manufacturing Program, Plantronics can change the shipping instructions,
quantities or delivery dates specified in a purchase order release by delivering
to GoerTek a written change order (“Change Order”). Plantronics may reschedule
out the quantities to be delivered under a purchase order released based on the
schedule below without incurring any penalties:


    
Number of Days Advance Notice
Percentage of Scheduled Shipment That May Be Rescheduled Out
0 to 14 days
0%
15 to 30 days
50%
more than 31 days
Up to 100%



GoerTek will provide its best effort to meet Plantronics request for reschedule
in the quantities to be delivered under a purchase order released.


12.5    Cancellation. Subject to different Purchase Terms under a Development
and Manufacturing Program, Plantronics can cancel all or a part of a purchase
order release by delivering to GoerTek a written Change Order. After receive of
cancellation notice GoerTek shall make reasonable effort to stop production,
cancel materials with its suppliers, and mitigate excess materials to other
products as much as possible to reduce Plantronics liability. The percentage of
a purchase order release that may be canceled and the number of days advance
notice required is set forth below:
    
Number of Days Advance Notice
Percentage of Scheduled Shipment that May Be Canceled
0 to 30 days
Up to 0%
31 to 60 days
Up to 50%
More than 60 days
Up to 100%







--------------------------------------------------------------------------------




12.6    Limitation of Cancellation Charges. Subject to different Purchase Terms
under a Development and/or Manufacturing Program, in the event of cancellation
of a purchase order, Plantronics' sole obligation shall be to accept and pay for
scheduled finished Product at the stated unit price, to pay for actual costs
incurred with respect to Products in process, materials purchased per lead time
and to pay for the long lead time materials as provided in the Development
and/or Manufacturing Program which have been procured and are not cancelable
with its suppliers. Both parties agree to negotiate such costs in good faith and
that the cancellation charges will in no event exceed the value of the canceled
purchase order.


12.7    Forecast.


(a)
If Plantronics' inventory requirement for a Product is not available through
Plantronics' Web Supplier Program, then on a monthly basis, Plantronics shall
provide GoerTek with a rolling 3-6 months non-binding forecast showing projected
quantity requirements for Products. GoerTek shall not take action to purchase
materials or to manufacture Products based on any forecasts. GoerTek agrees that
there is no liability to Plantronics if GoerTek chooses to procure materials or
to manufacture Products based on any forecasts delivered by Plantronics.



(b)
If Plantronics' inventory requirements for a Product are available through
Plantronics' Web Supplier Program, GoerTek shall access Plantronics' Web
Supplier Program website to find Plantronics' forecast for each Product for the
rolling 3-6 months period.



12.8    Manufacturing Capacity. GoerTek represents and warrants that it has the
manufacturing capability to produce all of Plantronics' requirements for the
Products. GoerTek will promptly notify Plantronics if GoerTek has any reason to
believe that it may not be able to meet Plantronics' production requirements.
GoerTek will reserve production capacity sufficient to manufacture Products at
125% quantity indicated by Plantronics' forecast.


13.
TRADE TERMS, SHIPPING AND DELIVERY FOR STANDARD PURCHASES



13.1    Trade Term. GoerTek agrees to the trade term of:


(a) Air 'Free Carrier At'(FCA) Qingdao , as defined by Incoterms 2010, to
Plantronics selected logistics provider in Qingdao for air shipment. GoerTek
will ship Products by freight collect to the order of Plantronics to the
destination specified in Plantronics' purchase order release.


(b) Ocean 'Delivered At Terminal' (DAT) Ensenada, Rotterdam or other ports
specified by Plantronics , as defined by Incoterms 2010, to via ocean shipment.
GoerTek shall pay for freight charges and insurance charges under the term.
Insurance coverage is 110% of the value of a shipment. Freight and insurance
rate shall be prior agreed by Plantronics. Plantronics shall reimburse GoerTek
for the amount of freight charges and insurance charges ('DAT logistics
charges') GoerTek paid.


If GoerTek ships any Product by a method other than that specified in
Plantronics' purchase order release or written instruction, GoerTek will
reimburse Plantronics for any increase in the cost of freight over the cost
which would have been incurred had GoerTek complied with Plantronics'
instructions. Plantronics may make changes in the trade term, shipment method,
packing or place of delivery. If Plantronics requests a change that causes an
increase or decrease in the cost of or time for delivery, GoerTek will notify
Plantronics of the cost or time changes within 3 days from the date of
Plantronics' requested change. GoerTek must provide supporting documentation for
the cost or time change.


13.2    Packaging and Shipping Documentation. Plantronics will provide GoerTek
with written routing instructions for the shipment of Products (the “Routing
Instructions or Advance Shipping Notice”). GoerTek must ensure that Product
packing and packaging conforms to good commercial practice, Plantronics'
specifications, government regulations and other applicable standards. GoerTek
must mark each container with necessary handling and shipping information.
GoerTek will be liable for material damaged as a result of improper or
insufficient packing or packaging.






--------------------------------------------------------------------------------




13.3    Packing Slip. Except as otherwise stated by written instruction from
Plantronics, each shipment must be accompanied by a packing slip placed inside a
clear plastic envelope. The packing slip and clear plastic envelope must be
placed on box number “one” of the shipment. The packing slip must include the
following information:


(a)    Plantronics' part number;


(b)    description of product;


(c)    purchase order number;


(d)    shipment date;


(e)    shipment weight (net, gross);


(f)    shipment quantity;


(g)    number of boxes;


(h)    harmonized tariff schedule;


(i)    country of origin; and


(j)    any other information as requested on the relevant purchase order.


13.4    Delivery Dates. GoerTek will deliver the Products in accordance with the
scheduled delivery date in Plantronics' purchase order release. If GoerTek is
unable to meet the scheduled delivery date, GoerTek will notify Plantronics in
writing at least 21 days before the scheduled delivery date. If GoerTek cannot
meet the scheduled delivery date without Plantronics' fault, GoerTek will
expedite shipment at its own cost to ensure timely delivery of the Products.
Plantronics may cancel any order for Products which is delayed by more than 30
days. GoerTek must not deliver Products more than 3 days in advance of the
delivery date specified by Plantronics or over ship Product without first
obtaining Plantronics' written consent. Plantronics may return any incorrect
shipment at GoerTek's expense, or hold the shipment for credit against future
releases and delay processing the corresponding invoice until the scheduled
delivery date. Plantronics may also recover of the costs of any air freight or
other costs of expediting shipment if the failure to deliver on-time to
scheduled delivery date is due to the fault of GoerTek and Plantronics
establishes that the shipment was required to be expedited in order to meet
Plantronics customer requirements.


13.5    Title and Risk of Loss. Title to Products and risk of loss pass to
Plantronics when GoerTek delivers the Products to Plantronics at place specified
in section 13.1 according to Trade Term, Section 13.1.


13.6    Dock-to-Stock Program. This program is only on selected Plantronics'
suppliers which have demonstrated high level of quality such that Plantronics
allows products to be delivered to Plantronics stockroom without source
inspection and incoming inspection. If requested by Plantronics, GoerTek will
participate in Plantronics' dock-to-stock certification program and will use its
best efforts to meet the statistical process control practices and reporting
requirements of this program.


14.    INVOICES AND PAYMENT FOR STANDARD PURCHASES


14.1    Invoices.


(a) Commercial invoices on Products: GoerTek will issue Products invoices to
Plantronics' Accounts Payable department. GoerTek will include on each invoice:
Plantronics' purchase order number, unit price and total amount, quantity, date,
invoice and packing list number. Invoice date shall be the date a vessel arrived
to named destination port for DAT term for ocean shipment, or the date Products
delivered to Plantronics' selected logistics provider on FCA term for air
shipment.


(b) Invoices for DAT logistics charges: GoerTek shall issue invoices for DAT
logistics charges to Plantronics designated personnel or department. GoerTek
will include on each invoice: commercial invoice number, and itemize each charge
with supporting documention of such charges issued by logistics provider and
insurance agent.






--------------------------------------------------------------------------------




14.2    Payment Term. Plantronics will pay invoices (1) within 30 days after
shipment on FCA term; (2) within 10 days after vessel arrived to destination
port for DAT term for standard Plantronics issue purchase orders.


15.    WARRANTIES


15.1    Warranty. GoerTek warrants that Products delivered under Agreement are:


(a) new;


(b) free and clear of all liens and encumbrances;


(c)
in accordance with all Specifications and requirements of the applicable
Development and Manufacturing Program;



(d)
conforms with the applicable Purchase Order;



(e) free from defects in design, if Products are designed by GoerTek;


(f) free from defects in workmanship, materials and performance; and


(g) is suited for the Products intended use.


15.2     Warranty Period. The Product warranty is effective for 15 months from
the shipment date (the “Warranty Period”). The Product warranty survives any
delivery, inspection, acceptance, or payment by Plantronics.


15.3     Remedies.


(a)
Return, Repair or Credit. If any Product is not in compliance with the Product
warranty or with the requirements of this Agreement or any purchase order,
Plantronics is entitled to:



(1)
return the Product for replacement or repair at GoerTek 's expense;



(2)
repair the Product and recover Plantronics' reasonable expenses of repair; or



(3)
return the Product to GoerTek and receive a credit for the purchase price.



(b)
Response Time and Freight Charges. If Plantronics selects alternative (1),
GoerTek must return the replaced or reworked Product within 30 days after
receipt. GoerTek must pay freight to return to Plantronics any Product being
replaced or reworked and reimburse Plantronics for transportation charges
incurred by Plantronics in returning Products to GoerTek.



15.4    Notice of Defects. If GoerTek becomes aware of any defect in the
Product, GoerTek must immediately notify Plantronics, specifying the nature of
the defect or nonconformity, and what, if any, corrective action GoerTek plans
to take and the timing of such corrective action.


15.5    Epidemic Failure. GoerTek warrants that the Product, exclusive of
consumable materials, will meet a 1% or less failure rate, of a single failure
mode. If Plantronics finds that the Product does not conform to this quality
requirement, it will notify GoerTek . GoerTek will then determine the cause of
the non-conformance and work with Plantronics to develop a mutually agreed
corrective action plan and will implement that plan to correct the defect.
GoerTek will provide Plantronics with regular progress reports of the corrective
action until the defect is corrected. Plantronics may return all Products that
GoerTek shipped in the past 12 months for rework and re-inspection. GoerTek will
perform all necessary rework or replacement of the defective Products at
GoerTek's sole expense, including all Product transportation costs to receive
from, and deliver to Plantronics.




--------------------------------------------------------------------------------






16.    TRANSFER OF MANUFACTURING


16.1    Notice of Potential Transfer of Manufacturing. In the event this
Agreement is terminated or GoerTek is not able to manufacture Products to meet
Plantronics' requirements, including, without limitation, quality, quantity,
timing and specification requirements, and Plantronics desires to transfer the
manufacturing of some or all of the Products to a third party manufacturer,
Plantronics will provide GoerTek with notice of such intent to transfer. Such
notice shall identify the new manufacturer, state the anticipated volume of
manufacturing to be continued by GoerTek and provide such other information as
is reasonably required by GoerTek to commence the process of transfer of
manufacturing.


16.2    Supplier Assistance in Transfer of Manufacturing. After receipt of any
notice from Plantronics as provided in Section 25.5 GoerTek will assist in
transferring the production of the Products, in whole or in part, to the
alternate source of manufacturing identified in the notice provided by
Plantronics. Such assistance shall include transfer and set up of the Tooling.


16.3    Plantronics To Bear Cost of Transfer of Manufacturing. Plantronics shall
reimburse to GoerTek the reasonable costs incurred by GoerTek to transfer
manufacturing to the alternate source as mutually agreed between the parties.


17.
Term. This Agreement will take effect on the Effective Date and expire two (2)
years thereafter (the “Initial Term”), unless earlier terminated by the parties
in accordance with Section 18. At the end of the Initial Term, this Agreement
will be automatically renewed for additional 1 year terms unless either party
gives written notice of its intention not to renew at least 6 months prior to
the scheduled expiration date. Notwithstanding any provision of this Agreement
to the contrary (including any earlier termination under Article 17 hereof),
Appendix D (Competitors and Restricted Products) shall survive for a period of
one year after the expiration of the Initial Term or any renewal thereof.



18.    TERMINATION OF AGREEMENT


18.1     Termination Without Cause. Plantronics may terminate this Agreement or
any or all outstanding purchase orders, or both, without cause at any time upon
120 days written notice to GoerTek. GoerTek must stop all work in process and
cancel all outstanding obligations relating to the affected purchase orders upon
receipt of notice of termination from Plantronics. Plantronics' sole obligation
as a result of a termination under this Section 18.1 is to compensate GoerTek
for the canceled purchase orders in accordance with Section 11.5 and 11.6.


18.2     Termination for Bankruptcy. Plantronics may terminate this Agreement
immediately upon notice to GoerTek if:


(a)    GoerTek fails to pay its debts generally as they become due;


(b)
GoerTek becomes the subject of a voluntary' or involuntary petition in
bankruptcy or any proceeding relating to insolvency, receivership, liquidation
or composition for the benefit of creditors.



18.3     Termination for Default.


(a)
Plantronics Terminate for Breach. Plantronics may terminate this Agreement if
GoerTek breaches a material provision of this Agreement and fails to cure within
30 days of receiving notice from Plantronics.



(b)    Breaches. A breach of the Agreement includes, but is not limited to, the
following events:


(1)
GoerTek's failure to make a delivery of Product in accordance with the
requirements of this Agreement or any purchase order. If GoerTek fails to
deliver Products on the scheduled delivery date, Plantronics may, without
prejudice to any other rights it may have, cancel the purchase order release
without liability to GoerTek;



(2)
GoerTek's failure to provide Plantronics, upon request, with reasonable
assurances of future performance;





--------------------------------------------------------------------------------






(3)
GoerTek's failure to replace or rework non-complying Products in a timely manner
as required by Section 15; or



(4)
GoerTek's actions that endanger performance of this Agreement in accordance with
its terms.



18.4
Remedies on Default. If Plantronics terminates this Agreement in accordance with
Section 18.3 (Termination for Default), Plantronics may, at its sole discretion:



(a)
Plantronics' Right to Pursue Alternative Source. Purchase an alternative product
to replace the Product that GoerTek cannot deliver in accordance with this
Agreement. In that case, GoerTek will reimburse Plantronics for all additional
costs incurred by Plantronics in purchasing the alternative products; or



(b)
Plantronics' Right to Manufacture Product. Manufacture or subcontract a third
party to manufacture the Products, in which case GoerTek will provide to
Plantronics at GoerTek's sole expense all manufacturing rights to the Products,
including transfer of all tooling and necessary documents reasonably required to
enable Plantronics to manufacture the Products.



18.5    No Limitation on Remedies. Plantronics is entitled to all remedies
available to it under this Agreement and at law or in equity.


18.6    Return of Information. Upon termination of this Agreement for any
reason, GoerTek will promptly return to Plantronics all information and
materials relating to Plantronics and the Product excluding pre-existing
technologies and intellectual property developed by GoerTek or by third parties
for GoerTek's benefit.


18.7    Continued Right to Purchase After Termination or Expiration. Upon
termination of this Agreement for any reason other than default by Plantronics,
Plantronics may issue purchase orders within 30 days of the date of termination.
The purchase orders must provide for shipment of Products ordered within 6
months after the termination date of this Agreement.


18.8    Survival of Terms. In addition to any provision of this Agreement which
specifically provides for survival, Sections 6 (Purchase of Production
Equipment), 15 (Warranties), 19 (Intellectual Property) 22 (Indemnity and
Insurance), 23 (Confidential Information and Ownership of Intellectual
Property), 24 (Dispute Resolutions), and 25 (General Provisions) will survive a
termination of this Agreement. In addition, Sections 5 through 14 (governing
manufacture and sale of the Products) will also survive termination of this
Agreement with respect to the delivery of Products following termination.


19.    INTELLECTUAL PROPERTY


19.1    Title to Inventions. GoerTek agrees that all copyrightable material,
notes, records, drawings, designs, photographic imagery, inventions,
improvements, developments, discoveries and trade secrets (collectively, the
"Inventions") conceived, made or discovered by GoerTek, solely or in
collaboration with Plantronics in connection with Products developed under this
Agreement, are intended to be for the sole benefit of Plantronics and its
affiliates and are "specifically ordered or commissioned work" and
"work-made-for-hire" as those terms are defined by the United States Copyright
Act. For purposes of clarification, “Inventions shall include any intellectual
property that is owned by Plantronics but is transferred to GoerTek by any
current or former Plantronics associates.


19.2    Assignment. To the extent that any portion of the Inventions do not so
qualify, GoerTek agrees to and does hereby irrevocably assign and transfer to
Plantronics all of GoerTek's right, title and interest (including all
copyrights, trademarks, patents, trade secrets, moral rights and other
proprietary rights, with respect to the United States, China and any other
country) in and to such Inventions. At Plantronics' request and expense, GoerTek
shall execute and deliver such instruments and take such other action as may be
requested by Plantronics to perfect or protect Plantronics' rights in the
Inventions and to carry out the assignments contemplated in this Article.




--------------------------------------------------------------------------------






19.3    Protection of Inventions. GoerTek agrees to assist Plantronics, or its
designee, at Plantronics' expense, in every proper way to secure Plantronics'
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Plantronics of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Plantronics shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Plantronics, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, or other intellectual property rights relating thereto. GoerTek further
agrees that GoerTek's obligation to execute or cause to be executed, when it is
in GoerTek's power to do so, any such instrument or papers shall continue after
the termination of this Agreement.


19.4    License. GoerTek agrees that if in the course of performing this
Agreement, GoerTek incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by GoerTek or in which GoerTek has an interest, GoerTek hereby
grants, assigns and conveys to Plantronics a non-transferable, perpetual,
irrevocable, nonexclusive, world-wide, right and license, without obligation to
account, to use such information for its and its affiliates' business purposes.
Any royalties in connection with the use of such intellectual property shall be
reasonably negotiated between Plantronics and GoerTek in good faith.


19.5    Power of Attorney. GoerTek agrees that if Plantronics is unable because
of GoerTek's unavailability, dissolution, or for any other reason, to secure
GoerTek's signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering the Inventions
assigned to Plantronics above, then GoerTek hereby irrevocably designates and
appoints Plantronics and its duly authorized officers and agents as GoerTek's
agent and attorney in fact, to act for and on GoerTek's behalf to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright registrations thereon
with the same legal force and effect as if executed by GoerTek.


20.    SALE AND DESIGN OF SIMILAR PRODUCTS


During the Term of this Agreement and for a period of 10 years after its
termination, GoerTek will not, without the express written consent of
Plantronics, manufacture or sell to any third party or for its own account, any
product using the same or substantially similar industrial design used in any
Product.


21.    MUTUAL DEVELOPMENT COMMITMENTS;


21.1     GoerTek commitments to Plantronics.


(a) Development Plan. At such time as GoerTek and Plantronics agree that GoerTek
shall develop future Plantronics Products, the Parties shall prepare and agree
upon an engineering development plan (the “Development Plan”). The Development
Plan shall identify the Plantronics Engineering Team (as defined below) and
other resources to be applied by GoerTek towards the development of the
Products. The Development Plan may identify product roadmaps, deliverables
(“Deliverables”) to be delivered by GoerTek and any applicable milestone dates
(“Milestones”) and other goals which the parties intend to achieve. Each Party
shall provide such information and assistance to the other Party as the other
Party may reasonably request to accomplish the objectives of the Development
Plan. Qualified technical personnel from each Party will be available to the
other Party during normal business hours and at such other times as may be
appropriate to achieve the objectives of the Development Plan.




--------------------------------------------------------------------------------






(b) Executive Sponsors. Within seven (7) days after the date that GoerTek and
Plantronics elect to develop future Plantronics Products, GoerTek shall, in
consultation with Plantronics, designate an engineering team dedicated solely to
the development and support of such Products. The engineering team shall contain
a program manager, an electrical engineer, and other engineers that may be
necessary to accomplish the Development Plan. The team may also include
commodity managers who will be responsible for coordinating manufacturing
capacity and delivery issues. Each Party will appoint one (1) person at a senior
management level as the executive sponsor responsible for overall technical
cooperation and implementation of the Development Plan with the other Party
(each an "Executive Sponsor") and will provide the contact information for that
Executive Sponsor to the other Party. Each Party may at any time replace its
Executive Sponsor (provided the replacement is a person with senior management
level responsibility) by providing written notice of such replacement to the
other Party. Unless agreed otherwise between the Executive Sponsors, they will
meet at least monthly (whether in person or via video or telephonic conference)
to discuss the Development Plan and to resolve any issues that may arise between
the Parties. In addition, the Executive Sponsors shall meet on a quarterly basis
to discuss at a high level the product roadmaps of both companies and meet on a
semiannual basis in the spring and fall to conduct a business review and discuss
other matters that may be relevant to their mutual interests. Two of the roadmap
quarterly reviews may be combined with the semiannual business reviews. The
parties further agree that their respective program managers will be responsible
for managing the development process on a day to day basis.


(c) CVMI. In accord with Exhibit E, GoerTek will participate in the Plantronics
CVMI inventory management system, and will provide Plantronics upon its request
with information sufficient to review its bill of materials with regard to any
of the Products.


(d) Security. GoerTek agrees that it shall keep all Plantronics Products in an
area that is secured from access by any unauthorized third parties and shall
take all reasonably necessary steps to ensure that such persons will not have
access to the Plantronics Products. GoerTek agrees that it shall establish a
separate [**] business unit that is solely responsible for manufacturing
Plantronics products under this Agreement and that members of that unit will not
share (i) any Plantronics intellectual property with any other employees of
GoerTek except on a strict need to know basis; and (ii) any Plantronics
intellectual property with any GoerTek employee who is working on any project
for any competitor of Plantronics including, without limitation, GN
Netcom/Jabra, Aliph/Jawbone or Motorola. GoerTek further agrees that it shall
keep all Plantronics intellectual property secured and locked within its
premises and access to such intellectual property shall be limited only to those
authorized employees who have a specific need to access such intellectual
property. GoerTek further agrees that it will not take visitors or tours of
GoerTek's facilities into areas where Plantronics' work is being done. GoerTek
further agrees that it shall not expose any Plantronics Product designs
developed either by Plantronics or by GoerTek on behalf of Plantronics pursuant
to this Agreement to any third party, without Plantronics written approval. The
detail security requirements are set forth at Exhibit F and as Exhibit F may
hereafter be updated.


(e) Prohibit from Manufacturing. GoerTek hereby agrees to continue to not
manufacture and distribute any Bluetooth headsets that carry the GoerTek brand
or any other brand created by GoerTek upon the Effective Date of this Agreement.


(f) Manufacturing and Distribution Restrictions. GoerTek agrees that it shall
not manufacture, market, distribute, sell or resell any headsets that use
Bluetooth technology and that are integrated into or access cell phones,
personal computers or any other device to any of the companies set forth on
Appendix D hereof. GoerTek further agrees that the foregoing shall prohibit the
indirect distribution of such products to such entities through any distributor,
reseller, broker or similar entity. GoerTek shall immediately terminate the
manufacturing of any products for GN Netcom/Jabra, Aliph/Jawbone or Motorola.
[**]


(g) Best ODM Services. GoerTek shall use its best efforts to provide Plantronics
with ODM services that are more advantageous to Plantronics than equivalent
services that it provides to any other customer. This includes, among other
things, the following: (i) first priority in terms of the allocation of
manufacturing capacity and research and development funding for the Products;
(ii) cost competitiveness; (iii) time to market; (iv) product quality; (v)
industry standards; (vi) product support, if applicable; and (vii) the grant of
a right of first refusal with respect to any Bluetooth or corded headset product
innovations.
















[**]    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------






21.2    Plantronics Commitments to GoerTek:


(a) Plantronics Target. Plantronics hereby agrees that it will [**]. GoerTek
recognizes that Plantronics may not meet such target as a result of economic
conditions, weakening demand, GoerTek's competitiveness or other factors beyond
Plantronics control. GoerTek agrees that this level is not a hard commitment to
purchase such amount and, in the event that Plantronics does not place orders
with GoerTek in such an amount, it will have no liability under this Agreement.


(b) Primary Supplier Rights. As a primary supplier of Plantronics, Plantronics
shall grant GoerTek [**]


(c) Right to Seek Alternative Manufacturing Sources. [**]    if GoerTek: (i)
cannot meet Plantronics demand for manufactured products; (ii) fails to meet
Plantronics quality requirements; (iii) fails to meet Plantronics product
delivery deadlines; (iv) fails to develop and manufacture products with
competitive, “state of the art” technology, (v) [**], or (vi) materially
breaches this Agreement, including any pricing provisions contained herein. The
parties may define Subsections (i), (ii), (iii) (iv) and (v) by setting forth
the relevant metrics in each Development and Manufacturing Program with respect
to each Product. Plantronics may also define such metrics by providing GoerTeck
with reasonable written notice.


(d) Restrictions on Suppliers. Plantronics hereby agrees that it will not use
Foxlink/Foxconn as a supplier of Bluetooth headsets and corded headsets unless
GoerTek is unable to satisfy the requirements of Section 10.6 or of any RFQ as
described above or unless Foxlink/Foxconn has technology that is unavailable to
GoerTek.


21.3 Non-Solicitation. Both Parties hereby agree that, during the Term and for a
one year period after the expiration or termination of the Term, they will not
hire or attempt to hire, any employee of the other; provided, however, that the
hiring of an employee in response to a general solicitation shall not be deemed
a breach of this section. In the event that a Party breaches this covenant, it
shall pay as liquidated damages to the other Party the sum equal to the 12
months' base compensation of the newly hired employee.


22.    INDEMNITY AND INSURANCE


22.1    Indemnity. GoerTek agrees to indemnify and defend Plantronics from all
claims, proceedings, liabilities and costs (including legal expenses) resulting
from:


(a)
any claim that the Products or the use or resale of the Products infringes the
intellectual property rights of any other person except to the extent that a
claim arises from intellectual property furnished by Plantronics;



(b)    relating to claimed product liability;


(c)    any breach of warranty; and


(d)     any claims, liabilities, proceedings, costs, taxes and expenses relating
to the transfer of the Production Equipment, the sale and transfer of the
Transferred Products, the hiring of the Plantronics associates under Article 23
hereof, any violation of or non-compliance with Local Law by GoerTek and the
manufacturing of the Products under this Agreement.


22.2    Notice. Plantronics will notify GoerTek of any claim made against
Plantronics and authorizes GoerTek to settle or defend any such claim, demand,
proceeding or action and, upon GoerTek's request shall assist GoerTek in so
doing. Plantronics may participate in any such claim at its own expense with
counsel of its choosing at any such proceeding.


22.3    Remedies. If Plantronics is prevented from selling any Product , as a
result of any claim or proceeding, GoerTek must, at the option and direction of
Plantronics:


(a)    procure for Plantronics the right to use or sell the Product; or
(b)    modify the Product so that it becomes non-infringing;
(c)    provide to Plantronics a non-infringing Product meeting the same
functional specifications.


22.4    Remedies Unavailable. If the remedies described in Section 22.3 are
unavailable, Plantronics may return all Products purchased from GoerTek. GoerTek
will reimburse to Plantronics within thirty (30) days from the date of receipt
of the returned products, Plantronics' purchase price for such products.


[**]    Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




--------------------------------------------------------------------------------




23.
CONFIDENTIAL INFORMATION AND OWNERSHIP OF INTELLECTUAL PROPERTY



23.1    Rights of the Parties in Pre-Existing Intellectual Property. Each party
owns all rights in its pre-existing technologies and intellectual property
developed by it or by third parties for its benefit.


23.2    Confidentiality Agreement. The Parties have executed a Confidentiality
Agreement attach to this Agreement as Appendix A. The Confidentiality Agreement
governs the treatment of the confidential information of the parties.


23.3    Protection of the Rights of Third Parties in Proprietary Information.
Both parties warrant that all information used or disclosed by each to the other
in the course of performance under this Agreement is free of any rights or claim
of rights of third parties. Neither party will improperly use or disclose any
proprietary information or trade secrets of any other person or entity except as
permitted by such third party.


23.4    Plantronics Sole Ownership of Industrial Design. Plantronics is the sole
and exclusive owner of all intellectual property rights in the industrial design
of the Products. Plantronics grants to GoerTek a limited non‑exclusive license
to use the intellectual property in the industrial design of the Products solely
for the purpose of manufacture of the Products in accordance with this
Agreement. During the term of this Agreement and for a period of 10 years after
termination of the Agreement, GoerTek will not use of any design element
incorporated in the Products other than to manufacture the Products for
Plantronics. GoerTek must obtain Plantronics' prior written approval for all
other uses of any design element of the Product.


23.5    Injunctive Relief. If a party suffers irreparable harm by reason of a
breach by the other of this Section 23, then the affected party may seek
injunctive or other relief in a court of competent jurisdiction, despite the
arbitration requirement in Section 24.3.


23.6    No Disclosure of Agreement. Neither party may disclose the existence or
terms of this Agreement without the prior written consent of the other party.


23.6    Conflicts of Interest. GoerTek certifies that GoerTek has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude GoerTek from complying with the provisions
hereof. GoerTek further certifies that during a specific program term under this
Agreement, GoerTek will not allow GoerTek's development team members that are
currently engaged on a program for Plantronics to work on any of GoerTek's
programs for a competitor of Plantronics. "Competitors" of Plantronics shall
mean those businesses that are engaged in (or to GoerTek's knowledge, after due
inquiry, preparing to engage in) the design, manufacture, marketing, sale or
distribution of communication headsets, assemblies, subassemblies, components,
and the repair or refurbishment of same, including, but not limited to, any of
the companies listed in Appendix D attached hereto.


24.    DISUPTE RESOLUTION


24.1    Negotiation. The parties will attempt to resolve all disputes arising
out of or in connection with this Agreement by negotiation in good faith. The
parties will elevate an unresolved dispute to their senior management resorting
to the other dispute resolution procedures set out in Section 3.2 or this
Section 24.


24.2    Mediation. If the parties cannot resolve a dispute within a reasonable
time, then either party can initiate non-binding mediation through the American
Arbitration Association, San Francisco, California, under its Commercial
Arbitration Rules. The parties may also mutually agree on an alternative
mediation resource. The mediation will be held in Santa Cruz, California, or any
other location mutually agreed in writing by the parties. The parties will
equally share the mediation costs, except that each party will be responsible
for its own legal fees.


24.3    Arbitration. If the parties cannot resolve the dispute by mediation
within 30 days from the date of submission, or within a mutually acceptable
period, then either party may refer the dispute to a single arbitrator through
the American Arbitration Association, San Francisco, California, under to its
Commercial Arbitration Rules. The parties may also mutually agree on an
alternative arbitration resource and applicable rules for arbitration. The
arbitration will be held in Santa Cruz, California, any other location mutually
agreed in writing by the parties. The decision of the arbitrator is binding on
the parties. Either party may seek enforcement of the arbitrator's decision in
any court of competent jurisdiction. The parties will be responsible for its own
legal fees, but will equally share the costs incurred in arbitration, unless the
arbitrator awards the costs or attorneys fees, or both, to the prevailing party
as a part of the arbitration decision.






--------------------------------------------------------------------------------




24.4    Performance Continues During Dispute Resolution. The parties must
perform their obligations under this Agreement while the dispute is being
resolved.


24.5    Judicial Forum. If Section 24.3 requiring arbitration is considered
invalid and a court has valid jurisdiction over the parties, then the parties
agree that the state and federal courts of Santa Clara County, California will
have nonexclusive jurisdiction to determine all disputes and claims arising
from, or in connection with, this Agreement. GoerTek consents to the enforcement
of a judgment rendered in the United States in any action between GoerTek and
Plantronics.
 
24.6    Award of Attorneys Fees. If a dispute between the parties arises out of
or relates to this Agreement, or the Confidentiality Agreement, the prevailing
may recover its attorney's fees, expenses and costs incurred, in addition to any
other remedy provided by the Confidentiality Agreement, this Agreement or by
applicable law.


24.7    Language. All mediation, arbitration and other related proceedings must
be conducted in the English language.


25.    GENERAL PROVISIONS


25.1    Agreement Confidential. The parties will keep the terms and conditions
of this Agreement (except the existence of this Agreement) confidential and will
not divulge any part of this Agreement to any third party except:


(a)    With the prior written consent of the other party; or


(b)
To any governmental body having jurisdiction to request and to read this
Agreement; or



(c)    As otherwise may be required by law or legal process; or


(d)    To legal counsel representing either party; or


(e)    As required for review by the competent governmental authorities.


25.2    Governing Law. This Agreement is governed by the laws of California,
without regard to the conflicts of laws principles. The parties consent to the
personal jurisdiction of, and agree that any legal proceeding with respect to or
arising under this Term Sheet will be brought in, federal courts sitting in
Santa Clara County, State of California, United States of America.


25.3    Assignment. This Agreement is binding on the parties and their
successors and assigns.


25.4    Severability. If a provision in this Agreement is held to be invalid or
unenforceable, then the parties will exclude the invalid or unenforceable
provision from this Agreement and the remaining provisions will remain in full
effect between the parties.


25.5    Notices. The parties will provide all notices in writing. Each notice
must be:


(a)
personally delivered or be sent by registered or certified mail, overnight
courier, or telecopy confirmed by registered or certified mail; and



(b)
addressed to the other party at its address listed below (or any other address
as may be specified by the other party in writing in accordance with this
Section 25.5):



If to GoerTek:
GoerTek, Inc.
 
Attention:
Long Jiang
Telephone:
(001) 408-844-9980
Facsimile:
 
Email:
long.jiang@goertekusa.com







--------------------------------------------------------------------------------




If to Plantronics:
PLANTRONICS, BV.
 
c/o PLANTRONICS, INC.
 
345 Encinal Street
 
Santa Cruz, CA 95060
 
USA
 
Attention:
General Counsel
Telephone:
(831) 458-7847
Facsimile:
(831) 426-2965
Email:
general.counsel@plantronics.com



with copy to:                        
PLANTRONICS, INC.
 
345 Encinal Street
 
Santa Cruz, CA 95060
 
USA
 
Attention:
General Counsel
Facsimile:
(831) 426-2965
Email:
general.counsel@plantronics.com





25.6    Relationship between Parties. The parties are independent contractors.
Neither party should be considered to be an agent, employee, joint venture,
partner, or fiduciary of the other party. Neither party has the right to bind
the other party, transact any business in the other party's name or on its
behalf or incur any liability for or on behalf of the other party.


25.7    Waiver. A party does not waive any of its rights under this Agreement
unless the waiver is in writing and signed by the waiving party.


25.8    Counterparts. This Agreement may be executed in 2 or more counterparts
or duplicate originals, all of which is regarded as the same instrument.


25.9    Descriptive Headings. The descriptive headings and sections of this
Agreement are inserted for convenience only and should not control or affect the
meaning or construction of any of the provisions.


25.10    Interpretation. This Agreement is the product of negotiations between
the parties, and should be construed as if jointly prepared and drafted by them.
No provision of this Agreement should be construed for or against any party due
to its actual role in the preparation or drafting under any doctrine. Each Party
has entered into this Agreement in reliance only upon its own judgment. In the
event that the parties to this Agreement shall disagree as to the
interpretation, the English language shall prevail and shall control. The
parties shall bear their respective costs with respect to the negotiation and
execution of this Agreement. If for any reason a court of competent jurisdiction
finds any provision of this Agreement, or portion thereof, to be unenforceable
(either due to a conflict with Local Law (as defined below) or on any other
basis, that provision of the Agreement will be enforced to the maximum extent
permissible so as to affect the intent of the Parties, and the remainder of this
Agreement will continue in full force and effect.


25.11     Precedence. The term and conditions of this Agreement replace in their
entirety all pre-printed terms and conditions relating to the purchase of
Products under this Agreement. If there is a conflict between this Agreement and
its Appendixes and Exhibits, and the terms of any document relating to the
purchase of Products under this Agreement, the order of precedence is as
follows: (a) the Appendixes and Exhibits to this Agreement; (b) the terms of
this Agreement; (c) any written instructions on a purchase order; and (c) the
preprinted terms and conditions of any purchase order.






--------------------------------------------------------------------------------




25.12     Local Law. GoerTek shall use its best efforts to obtain any consents,
approvals, permits or other actions that may be required by any Chinese
governmental agency or regulatory body under any Chinese law (collectively, the
“Local Law”) to (i) negotiate and close the Manufacturing Agreement; (ii)
transfer the Production Equipment to GoerTek; and (iii) hire any Plantronics
engineers or other associates. Plantronics shall use best efforts to assist
GoerTek in obtaining consent to such Local Law.


25.13 Publicity. The parties may elect to publish a mutually acceptable joint
press release relating to the transaction contemplated by this Agreement. No
unilateral press release or other public announcement or disclosure may be made
at any time by either party, unless both parties shall have agreed as to the
timing, form and content of such release.


25.14    Entire Agreement. This Agreement together with the Appendixes and
Exhibits, which is incorporated by reference, embodies the final, complete and
exclusive statement of the terms of the agreement relating to the license of the
Licensed Patent by GoerTek to Plantronics. This Agreement supersedes any prior
or contemporaneous representations or agreements on this subject matter. No
amendment or modification of this Agreement is valid or binding upon the parties
unless they are in writing and signed by both parties. As of the Effective Date,
the Term Sheet shall be terminated in its entirety and shall have no further
force and effect.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


GOERTEK, INC.
 
 
PLANTRONICS B.V.
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
Long Jiang
 
 
Larry Wuerz
 
Vice Chairman
 
 
Senior Vice President of Operations
 
President
 
 
 
 
 
 
By:
 
 
 
 
 
Paul van den Berg
 
 
 
 
Director of Operations



Plantronics Communications Technology (Suzhou) Co. Ltd
(For certain limited purposes as set forth herein)


By:
 
 
Richard R. Pickard
 
Managing Director
 
 
 
 
By:
Barbara Scherer
 
Managing Director





        






--------------------------------------------------------------------------------




APPENDIX A


CONFIDENTIALITY AGREEMENT MUTUAL NON-DISCLOSURE AGREEMENT


A Mutual Non-Disclosure Agreement between Plantronics and GoerTek was entered
and made effective as of Sept. 20, 2005.






--------------------------------------------------------------------------------




APPENDIX B
MANAGEMENT GROUP


PLANTRONICS:
 
 
 
 
 
Eric Wei
Senior Commodity Manager
831-458-4472
 
 
Eric.wei@plantronics.com
 
 
 
Roberto Garcia
Senior Director Worldwide Materials
831-426-5858
 
 
Roberto.garcia@plantronics.com
 
 
 
Larry Wuerz
Senior Vice President of Operations
831-458-7903
 
 
Larry.wuerz@plantronics.com
 
 
 
GOERTEK:
 
 
 
 
 
Long Jiang
Vice Chairman and President
(001) 408-844-9980
 
 
Long.jiang@goertekusa.com
 
 
 
Brian Jiang
Chairman and CEO
+86 (532) 88997277
 
 
jiangb@goertek.com



                                    






--------------------------------------------------------------------------------




APPENDIX C
AFFILIATES OF GOERTEK, INC.


Weifang GoerTek Electronics Co., Ltd. (Weifang, China)
Shenzhen GoerTek Technology Co., Ltd. (Shenzhen, China)
Beijing GoerTek Electronics Co., Ltd. (Beijing, China)
GoerTek Electronics Inc. (Korea)
GoerTek Electronics Inc. (United States)
GoerTek Technology Co., Ltd. (Hong Kong)
Qing Dao GoerTek Technology Co., Ltd. (Qingdao, China)








--------------------------------------------------------------------------------




APPENDIX D
COMPETITORS AND RESTRICTED PRODUCTS
[**]


















































[**]    Certain information on this page 27 through page 29 has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




EXHIBIT E
AMENDED AND RESTATED VENDOR MANAGED INVENTORY ADDENDUM
To be included pursuant to the provisions of the Agreement.
















































--------------------------------------------------------------------------------




EXHIBIT F
GOERTEK INTELLECTUAL PROPERTY SECURITY MANAGEMENT REQUIREMENTS


Dedicated Team Leader Requirements
GoerTek will provide Plantronics with dedicated R&D, MFG, Quality, AM, and
Operation team leaders (collectively, “Dedicated Leaders”). [**] The Dedicated
Leaders are identified below with their contact information.




































































[**]    Certain information on this page 31 and page 32 has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.






--------------------------------------------------------------------------------




EXHIBIT G
QUALITY REQUIREMENTS


 










Quality Strategy for NPD ODM Outsourcing
 


























Authorization:
Doc. Number: TBD
 
Revision: proposed Rev 1
 
Release Date: not released yet
 
Authorization:
 
1.1.1.1. Prepared By:




1.1.1.3. Approved by:


1.1.1.2. Plantronics Quality
VP, Worldwide Quality
1.1.1.4 Update By:
1.1.1.7. Approved by:
1.1.1.5
 
1.1.1.6
 

1.2



1.3
REVISION HISTORY



SUMMARY OF CHANGE
UPDATE
Owner
 New Document
 
Quality Assurance
 
 
 





--------------------------------------------------------------------------------






1.0
PURPOSE

Establish a strategy for managing quality requirements for ODM NPD programs to
establish clear roles and responsibilities, and ownership of requirements.
2.0
RESPONSIBILITY



PLT QUALITY AND ODM ARE RESPONSIBLE FOR THE IMPLEMENTATION OF THIS DOCUMENT.


3.0
DEFINITIONS



•
VTM = 产品验证测试矩阵 (Verification Test Matrix)

•
PRD = 产品需求书 (Product Requirements Document)

•
EB = 工程试产 (Engineer Build)

•
VB =验证性试产 (Verification Build)

•
AB = 采纳性试产 (Acceptance Build)

•
PAE = 产品保证工程师 (Product Assurance Engineer)

•
SQE = 供应商管理工程师 (Supplier Quality Engineer)

•
PRCS = 产品发货通行 (Product Release Customer Ship)

•
PLT = 缤特力通讯科技有限公司 (Plantronics, Inc.)

•
SQA = 软件保证工程师 (Software Quality Assurance Engineer)



4.0
QUALITY STRATEGY (English Version)



[**]    
























































[**]    Certain information on this page 35 through page 47 has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.


